Citation Nr: 1450325	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  13-07 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for degenerative arthritis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1954 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision denying entitlement to TDIU, and a May 2014 rating decision denying service connection for degenerative arthritis of the spine.

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In September 2014, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (2013).

The issue of entitlement to service connection for back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from obtaining or maintaining a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for bilateral hearing loss, currently rated at 50 percent disabling, and residuals of fracture of right mandible, currently rated at 10 percent disabling.  Thus, he does not meet the percentage requirement for TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  However, even if the Veteran fails to meet the percentage standards required by 38 C.F.R. § 4.16(a), the Board will refer the case to the Director, Compensation and Pension Services, for extraschedular consideration if it finds that the veteran is nonetheless unemployable due to his service-connected disabilities.

In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to render him unemployable.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  Rather, the pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a).)  In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

The Veteran has alleged that he is unable to maintain substantially gainful employment as a result of his service-connected disabilities, specifically bilateral hearing loss.  He has not been employed since 1975, after working as a garment cutter for Hick Ponder Manufacturing Company for fifteen years.  Evidence of record shows that the Veteran graduated from high school and attended some college classes.  During the September 2014 video hearing, the Veteran testified that he had resigned from his job at Hick Ponder because his supervisors were getting tired of having to repeat instructions.  He also stated that although he wore hearing aids during that job, they did not help.  

While the Veteran is competent to testify as to the circumstances of his employment as he remembers them, the evidence in the record suggests that the Veteran's more recent statements are inaccurate as to the reasons for his initial unemployment.  Evidence more contemporaneous to cessation of the Veteran's employment indicates that he quit working due to a back injury sustained in April 1975.  E.g., Certificate of Attending Physician, received April 7, 1977; VA Form 21-527 Income-Net Worth and Employment Statement, dated March 30, 1977.  The attending physician's certificate indicates that after the Veteran's back injury in April 1975, he underwent a laminectomy, and then developed a depressive neurosis precipitated by the injury and surgery.  A Social Security Administration Decision, dated December 1982 states that the Veteran continued to be unable to work due to severe chronic depression and severe organic brain syndrome.  There is no indication that the Veteran's unemployment was due, even in part, to any hearing loss.  It is reasonable to expect that if the Veteran's hearing loss had contributed to his unemployment, it would have been asserted in documents filed specifically for purposes of seeking unemployment benefits.  It is also reasonable to expect that if he was experiencing hearing loss at that time as severe as he now contends, he would have filed for such in his claim for VA compensation that he submitted in 
May 1975, shortly after he left employment, but there was no mention of hearing loss in that claim or documents submitted at that time.  The Board also notes that the Veteran was not fitted with hearing aids until 2000, contrary to his testimony that he wore them while employed at Hick Ponder.  See El Paso Hearing Aid & Audiology Center Audio Examination, dated July 30, 2001.  Indeed, the Veteran's hearing loss was shown to be of non-compensable severity in November 1997, more than twenty years after he quit working.  For these reasons, the Board finds that the Veteran's statement that his hearing loss contributed to his unemployment in 1975 to be not credible.

Nevertheless, the Board has considered whether the Veteran's service-connected disabilities would presently prevent him from obtaining or maintaining substantially gainful employment, regardless of previous causes of unemployability.  However, the Board finds that the Veteran's service connected hearing loss and mandible disabilities do not prevent him from obtaining or maintaining substantially gainful employment.

The Veteran was provided a VA examination in June 2011, which addressed the functional and occupational impairments of the Veteran's hearing loss and mandible disabilities.  The examiner noted that the Veteran's mandible disability impairs him to the extent that it affects mastication.  It was also noted that the Veteran is unable to hear conversational speech without his hearing aids, and has difficulty understanding speech with or without amplification.  A July 2010 VA examination similarly reports that the Veteran's hearing loss causes difficulties with communication and following instructions, as well as memory loss, decreased concentration and poor social interactions.  The September 2014 hearing transcript makes it clear that the Veteran indeed has trouble understanding questions posed to him, and engaging in conversation.  However, while the Board acknowledges the adverse impact that the Veteran's hearing loss has on potential employment, the limitations on the Veteran's employment are already recognized by the 50 percent rating in effect for his hearing loss, and do not equate to an inability to obtain or maintain gainful employment.  The Board acknowledges that the Veteran has tried to regain employment.  However, his inability to do so appears to be due to his feelings about people having to repeat themselves, rather than because of the hearing loss itself.  The Board sees no evidence in the record suggesting that the Veteran would be mentally or physically incapable of performing work due to his service-connected disabilities.   

In sum, the Board finds that the symptoms of the Veteran's service connected disabilities are not of sufficient severity to produce unemployability as contemplated by the relevant regulations.  

Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  A notice letter dated May 2011 is of record. The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.

Additionally, the Veteran testified at a hearing before the Board in September 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014).

The Veteran was also provided thorough medical examinations, and has made no allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  Thus, the Board finds that no further development is necessary to reach a decision on the claim.


ORDER

Entitlement to TDIU is denied.


REMAND

The RO issued a rating decision in May 2014 denying service connection for degenerative arthritis of the spine.  The Veteran filed a timely notice of disagreement in June 2014, which confers Board jurisdiction over that issue.  However, the RO has not yet issued a statement of the case regarding that claim.

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2014); Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case pertaining to service connection for degenerative arthritis of the spine.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights. The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


